DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 5/25/17 and the amendment filed 12/29/21.
 
1.	Claims 1-20 are pending.
	Claims 1-20 are rejected.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in light of new grounds of rejections. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 3-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pirnazar, (Pirnazar), US Patent No.: 9483448 in view of Andrews et al., (Andrews), US PGPub. No.: 20120209907 and further in view of Toomim et al., (Toomim), US Patent. No.: 8387122.

 	As per claim 1, Pirnazar teaches a system for sharing browsing web entities, (allows two or more persons browsing the internet to share their internet browsing experience and have all users simultaneously browse and fully interact with web entities, i.e. web sites, games, virtual worlds, or other online applications in real time) (col. 5, lines 22-26) the system comprising: 
at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the at least one processor (browsing software 16 is designed to run on a computer; Memory 22 may be adapted to store one or more software modules for controlling processor) (col. 7, lines 50-51; col. 9, lines 11-12) to: 
(record a shared web browsing interaction (history) and transmit information (web entities) related to the shared web browsing interaction; allows two or more persons (comprising browsing identity of a first user) browsing the internet to share their internet browsing experience and have all users simultaneously browse and fully interact with web sites, games, virtual worlds, or other online applications (wherein web sites etc. are also viewed as web entities) in real time; via browser clients) (col. 3, lines 23-25; col. 5, lines 22-30), the browsing history and the plurality of web entities associated with a current browsing activity of the user, (To share their internet browsing experience (associated with browsing activity of user), the present invention utilizes the passing of certain data such as URL information (comprised of web entities), form data, cookies (comprised of web entities, or other types of data information between browser clients (users); current via simultaneous/synchronized browsing) (col. 3, lines 23-25; col. 5, lines 22-30); 
identify one or more subscriber browsing identities of other users associated with the first browsing identity based on one or more trust relationships, (selecting by sending an invitation to an invitee (identified as one of other users) to join the synchronized browsing session, wherein the invitation includes the session identifier; invitees share friendships (trust relationship); enable users to detect when their friends (other users) are connected to the internet in order to simplify and streamline the invitation process into a synchronized browsing session (col. 2, line 67-col. 3, line 3; col. 3, lines 27-35 and 40-47);
(Those (portion of) identified via invitation are enabled for web entities to be shared; one can be viewed as a subscriber browsing identity. Subscribing enables sharing as well. By synchronizing online activities (enables sharing), web entities are shared with the one or more (portion of) subscriber browsing identities) (col. 3, lines 27-35); Pirnazar teaches sharing with subscriber browsing identities, (col. 3, lines 27-35).
Pirnazar does not specifically teach identify one or more web entities of the plurality of web entities for sharing with the portion of identified one or more identities based on a topic-based sharing category defined by the identified one or more identities, the topic- based sharing category identifying a topic the portion of the identified one or more identities are authorized by the user to view; and identifying a topic to view during a session of the user in the web browser
However, Andrews teaches identify one or more web entities of the plurality of web entities for sharing with the portion of identified one or more subscriber browsing identities based on a topic-based sharing category defined by the identified one or more subscriber browsing identities, (subscription manager 52 receives a selection of one or more topics of interest to a broadcast user available for content sharing with subscribers; a broadcast user can indicate which topics he or she wants to be shared with subscribers (subscriber browsing identities; thus, comprising portion of identified subscribers) of the service; The chef may have a Facebook.RTM. page and a Twitter.RTM. page (web entities/links) and can enter information, e.g. a recipe or restaurant review, on either one of these social networking sites (web entities) and know it will be distributed to his subscribers; the subscriber can indicate (define) for which topics he or she wants to receive content (thus, defined by the subscriber browsing identities)) (para. 71, 75); the topic- based sharing category identifying a topic the portion of the identified one or more subscriber browsing identities are authorized by the user to view, (via subscribing (comprises authorizing) a user account of a subscriber user to a user account of a broadcast user, and automatically gathering content about one or more topics of interest (topic identified) for the broadcast user from online resources (web entities); content is gathered from many different types of online resources such as e-mail, social networking sites, websites) (para. 6, 43); Andrews also teaches identifying a topic to view during a session of the user in the web browser, (So when a user and the user's friend are talking about a favorite sports team (topic-based sharing), statistics about that team can automatically be displayed (viewed via browser) on the cellular telephone; device contains browser) (para. 47, 116, 150; Fig. 22); sharing the identified one or more web entities, (via websites) (para. 6, 43).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a confidence level value for how much mutual interest there is in the topic, (Andrews; para. 89).

However, Toomim teaches cause identities to be shared without sharing the entities with other of the identified one or more identities (selecting a subset of a user's friends (selecting members of a whitelist from a set of friends) that meet a certain trust level (defined here and above, by exceeding the degree of relation metric for that friend). This system enables trusted friends (browsing identities) or friends who are in a certain social circle to automatically access (hence, web identities shared) protected content. Other friends (identities) or non-friends are automatically denied (without sharing) access to the content) (col. 17, line 38-41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar, Andres and Toomim in order to provide the "resource" which is intended to broadly encompass almost any type of data or right for which access is to be controlled to enable one or 40 more specific persons or groups of persons to have access, while denying access to all others, (Toomin; col. 2, lines 37-41).

 	As per claim 3, the system of claim 1, Pirnazar teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the at least one processor to: receive a request to subscribe a second browsing identity to the first browsing identity, (via being invited, represents request to subscribe) (col. 3, lines 27-35); and establish a relationship between the first browsing identity and the second browsing identity upon the request being granted, (following the invitation the relationship can be a synchronized browsing relationship) (col. 5, lines 22-30; col. 12, lines 29-30; col. 22, lines 50-51).
Pirnazar does not specifically teach web entities are shared based on a topic-based sharing category defined by the second browsing identity with the first browsing identity.
Andrews teaches web entities are shared based on a topic-based sharing category defined by the second browsing identity with the first browsing identity, (via subscribing (comprises authorizing) a user account of a subscriber user to a user account of a broadcast user, and automatically gathering content about one or more topics of interest (topic identified) for the broadcast user from online resources (web entities); content is gathered from many different types of online resources such as e-mail, social networking sites, websites) (para. 6, 43); Andrews also teaches second web entities, content is gathered from many different types of online resources such as e-mail, social networking sites, websites (comprises second web entities)) (para. 6, 43);  
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a confidence level value for how much mutual interest there is in the topic, (Andrews; para. 89).
second entities are automatically shared with the second browsing identify in real-time.
However, Toomin teaches after establishing the trust relationship with the second browsing identity, one or more second entities are automatically shared with the second browsing identify in real-time, (has a novel user interface for selecting a subset of a user's friends (selecting members of a whitelist from a set of friends) that meet a certain trust level (defined here and above, by exceeding the degree of relation metric for that friend). This system enables trusted friends or friends who are in a certain social circle to automatically (thus, in real time) access (share) protected content) (col. 17, lines 38-40).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar, Andres and Toomin in order to provide the "resource" which is intended to broadly encompass almost any type of data or right for which access is to be controlled to enable one or 40 more specific persons or groups of persons to have access, while denying access to all others, (Toomin; col. 2, lines 37-41).

 	As per claim 4, the system of claim 1, Pirnazar teaches wherein the identified one or more identified web entities are associated with one or more sharing categories, (synchronized online (web entity) activities such as shopping together, booking travel together, watching media together, represent categories, i.e. of shopping and travel) (col. 2, lines 49-53) and wherein selecting the one or more subscriber browsing (activation of a contact in buddy list 75 (based on relationship) may provide the user of synchronized browsing software 16 the option to invite the contact to a synchronized browsing session) (col. 22, lines 44-51); associated with the one or more sharing categories, (wherein the friends/contact in buddy list are invited to synchronized browsing session. The sessions associated with categories, i.e. shopping, and travel) (col. 2, lines 50-52).
	Pirnazar does not specifically teach selecting identities based on trust relationships.
However, Andrews teaches selecting identities based on trust relationships, (via authorization criteria, relationships, and via approval of content to be shared with subscriber) (para. 72).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a confidence level value for how much mutual interest there is in the topic, (Andrews; para. 89).

(wherein booking traveling (sharing category) together is location based category) (col. 2, lines 50-52) demographic-based sharing categories, topic-based sharing categories, and event-based sharing categories (synchronized browsing sessions may be driven by individual users who set up and fully interact with online content and other users who share certain interests (topic-based), demographics; current events (event based sharing)) (col. 15, lines 27-37).

 	As per claim 6, the system of claim 1, Pirnazar teaches wherein the one or more relationships include one or more of a public-level trust relationship, a friend-level trust relationship, and a workgroup-level trust relationship, (public figure or other famous person is leading a synchronized browsing session, thousands of their fans (comprising level trust relationships) may join into the synchronized browsing session) (col. 15, lines 8-14).
Pirnazar does not specifically teach associated trust relationships.
However, Andrews teaches associated trust relationships (via authorization criteria, relationships, and via approval of content to be shared with subscriber) (para. 72).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a (Andrews; para. 89).

 	As per claim 8, the system of claim 1, Pirnazar wherein sharing the identified one or more web entities with the identified one or more subscriber browsing identities includes posting the identified one or more web entities to a web entity feed accessible to the identified one or more subscriber browsing identities, (See Fig. 4(e); col. 4, lines 47-50; col. 13, line 65-col. 14, line 2).

 	As per claim 9, Pirnazar teaches a computerized method (synchronized browsing software 16 is designed to run on a computer or other electronic device) (col. 7, lines 50-52) comprising: 
accessing a browsing history and a plurality of web entities associated with a first browsing identity of a user in a web browser, (record a shared web browsing interaction (history) and transmit information (web entities) related to the shared web browsing interaction; allows two or more persons (comprising browsing identity of a first user) browsing the internet to share their internet browsing experience and have all users simultaneously browse and fully interact with web sites, games, virtual worlds, or other online applications in real time; via browser clients) (col. 3, lines 23-25; col. 5, lines 22-30); the browsing history and plurality of web entities associated with a current browsing (To share their internet browsing experience (associated with browsing activity of user), the present invention utilizes the passing of certain data such as URL information (comprised of web entities), form data, cookies (comprised of web entities, or other types of data information between browser clients (users); current via simultaneous/synchronized browsing) (col. 3, lines 23-25; col. 5, lines 22-30);
identifying, by a processor, one or more subscriber browsing identities of other users associated with the first browsing identity based on one or more associated trust relationships, (selecting by sending an invitation to an invitee (other users) to join the synchronized browsing session, wherein the invitation includes the session identifier; invitees share friendships (trust relationship); enable users to detect when their friends are connected to the internet in order to simplify and streamline the invitation process into a synchronized browsing session (col. 2, line 67-col. 3, line 3; col. 3, lines 27-35 and 40-47); the identified one or more subscriber browsing identities corresponding to other users, (they are buddies, thus corresponding to other users; via being invited (identified), one can be viewed as a subscriber browsing identity. By synchronizing online activities, web entities are shared with the one or more subscriber browsing identities (other users)) (col. 22, lines 44-51; col. 3, lines 27-35); and 
enabling the identified one or more web entities to be shared with the portion of the identified one or more subscriber browsing identities (Those (portion of) identified via invitation are enabled for web entities to be shared; via being invited, thus enabling users to invite and interact with one another while browsing (hence, selecting) the internet (web entities) together. Subscribing enables sharing as well.  Synchronized online activities (enables sharing) such as shopping (comprising web entities) together (sharing), booking travel (comprising web entities) together (sharing), watching media (comprising web entities) together (sharing), and browsing the internet together (sharing) from different devices and/or locations will be supported for all participants; By synchronizing online activities, web entities are shared with the one or more (portion) subscriber browsing identities) (col. 3, lines 27-35). Pirnazar also teaches sharing with subscriber browsing identities, (col. 3, lines 27-35).
Pirnazar does not specifically teach identifying one or more web entities of the plurality of web entities for sharing with a portion of the identified one or more subscriber browsing identities based on a topic-based sharing category defined by the identified one or more subscriber browsing identities, the topic- based sharing category identifying a topic the portion of the one or more subscriber browsing identities are authorized by the user to view; and identifying a topic to view during a session of the user in the web browser
However, Andrews teaches identifying one or more web entities of the plurality of web entities for sharing with a portion of the identified one or more subscriber browsing identities based on a topic-based sharing category defined by the identified one or more subscriber browsing identities, (subscription manager 52 receives a selection of one or more topics of interest to a broadcast user available for content sharing with subscribers; a broadcast user can indicate which topics he or she wants to be shared with subscribers (subscriber browsing identities; thus, comprising portion of identified subscribers) of the service; The chef may have a Facebook.RTM. page and a Twitter.RTM. page (web entities) and can enter information, e.g. a recipe or restaurant review, on either one of these social networking sites (web entities) and know it will be distributed to his subscribers; the subscriber can indicate (define) for which topics he or she wants to receive content (thus, defined by the subscriber browsing identities)) (para. 71, 75); the topic- based sharing category identifying a topic the portion of the one or more subscriber browsing identities are authorized by the user to view, (subscribing (comprises authorizing to view) a user account of a subscriber user (portion of one or more subscriber browser identities) to a user account of a broadcast user, and automatically gathering content about one or more topics of interest (topic identified) for the broadcast user from online resources (web entities); content is gathered from many different types of online resources such as e-mail, social networking sites, websites) (para. 6, 43). Andrews also teaches identifying a topic to view during a session of the user in the web browser, (So when a user and the user's friend are talking about a favorite sports team (sharing via topic), statistics about that team can automatically be displayed (viewed via browser) on the cellular telephone; device contains browser) (para. 47, 116, 150; Fig. 22); sharing the identified one or more web entities, (via websites) (para. 6, 43).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a (Andrews; para. 89).
Neither Pirnazar nor Andres specifically teach cause identities to be shared without sharing the entities with other of the identified one or more identities.
However, Toomin teaches cause identities to be shared without sharing the entities with other of the identified one or more identities (selecting a subset of a user's friends (selecting members of a whitelist from a set of friends) that meet a certain trust level (defined here and above, by exceeding the degree of relation metric for that friend). This system enables trusted friends (browsing identities) or friends who are in a certain social circle to automatically access (hence, web identities shared) protected content. Other friends (identities) or non-friends are automatically denied (without sharing) access to the content) (col. 17, line 38-41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar, Andres and Toomin in order to provide the "resource" which is intended to broadly encompass almost any type of data or right for which access is to be controlled to enable one or 40 more specific persons or groups of persons to have access, while denying access to all others, (Toomin; col. 2, lines 37-41).

As per claim 10, the computerized method of claim 9, Pirnazar
 further comprising: receiving a request to subscribe the identified one or more subscriber browsing identities to the first browsing identity, (via being invited, represents request to subscribe) (col. 3, lines 27-35); establish a trust relationship between the first (following the invitation the relationship can be a synchronized browsing relationship) (col. 5, lines 22-30; col. 12, lines 29-30; col. 22, lines 50-51); and automatically share the identified one or more web entities with the identified one or more subscriber browser identities in real time based at least on the established trust relationship, (Alternatively, social networking website 54, micro-blogging website 55 and news feed website 56 allow for prospective guests to join a synchronized browsing session (hence, comprised of web entities) of their friends or people they read or follow (subscriber browser identities), should that person post invitation hyperlink (thus, viewed as automatically and real-time since joining the session when person post hyperlink); also synchronized browsing session can be viewed as automatically sharing in real time) (col. 14, lines 63-67).
Neither Pirnazar nor Andres specifically teach establish a trust relationship.
However, Toomin teaches establish a trust relationship and automatically share the identified one or more web entities with the identified one or more subscriber browser identities in real time based at least on the established trust relationship, (has a novel user interface for selecting a subset of a user's friends (selecting members of a whitelist from a set of friends that meet a certain trust level (defined here and above, by exceeding the degree of relation metric for that friend). This system enables trusted friends or friends who are in a certain social circle to automatically (thus, in real time) access (share) protected content) (col. 17, lines 38-40).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar,  intended to broadly encompass almost any type of data or right for which access is to be controlled to enable one or 40 more specific persons or groups of persons to have access, while denying access to all others, (Toomin; col. 2, lines 37-41).

 	As per claim 11, the computerized method of claim 9, Pirnazar teaches further comprising: receiving a request to subscribe a second browsing identity to the first browsing identity, (via being invited, represents request to subscribe) (col. 3, lines 27-35); prompting the user to accept the received request, (via send an invitation to an
invitee (prompts user to accept request) to join the synchronized browsing session) (col. 3, lines 10-15); and establishing a relationship between the first browsing identity and the second browsing identity upon acceptance of the received request, (following the invitation the relationship can be a synchronized browsing relationship) (col. 5, lines 22-30; col. 12, lines 29-30; col. 22, lines 50-51).
Pirnazar does not specifically teach establish/established a trust relationship; and established trust relationship.
However, Andrews teaches establish/established a trust relationship (via authorization criteria, relationships, and via approval of content to be shared with subscriber) (para. 72).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a (Andrews; para. 89).

 	As per claim 12, the computerized method of claim 9, Pirnazar teaches further comprising categorizing the identified one or more web entities into one or more sharing categories, (synchronized online (web entity) activities such as shopping together, booking travel together, watching media together, represent categories, i.e. of shopping and travel; categorizing i.e. via marketing purposes, for fundraisers, nonprofit organizations, religious groups, educational means as well) (col. 2, lines 49-53; col. 15, lines 14-21) and wherein selecting the one or more subscriber browsing identities comprises selecting one or more subscriber browsing identities based on the one or more sharing categories, (promote means for people of similar interests (selecting identities based on categories) to connect and share media) (col. 15, lines 26-27).

 	As per claim 13, the computerized method of claim 12, Pirnazar teaches wherein the one or more sharing categories include three or more of location-based sharing categories, (wherein booking traveling (sharing category) together is location based category) (col. 2, lines 50-52) demographic-based sharing categories, (demographic shared), topic-based sharing categories, and event-based sharing categories, (synchronized browsing sessions may be driven by individual users who set up and fully interact with online content and other users who share certain interests (topic-based), demographics; current events (event based sharing)) (col. 15, lines 27-37).

 	As per claim 14, the computerized method of claim 9, Pirnazar teaches wherein the one or more relationships include: a public-level relationship, (public figure or other famous person is leading a synchronized browsing session, thousands of their fans (comprising level trust relationships) may join into the synchronized browsing session) (col. 15, lines 8-14); a friend-level trust relationship, (col. 3, line 42). 
Pirnazar does not specifically teach workgroup-level trust relationship, and trust relationships.
However, Andrews teaches workgroup-level trust relationship, (workers) (para. 38); and trust relationships, (via authorization criteria, relationships, and via approval of content to be shared with subscriber) (para. 72).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a confidence level value for how much mutual interest there is in the topic, (Andrews; para. 89).

link and browsing history for these publicly shared sessions, or single user browsing sessions, in general, may be recorded (thus comprising state-saving data) and made available both publicly or privately to users) (col. 15, lines 54-57).

 	As per claim 16, Pirnazar teaches one or more computer storage media having computer-executable instructions that, upon execution by a processor, (col. 7, lines 50-51; col. 9, lines 11-12); cause the processor to at least: 
identify, based on a first browsing identity of a first user, a second browsing identity of a second user, (wherein the friend/contact listed in the buddy list represents the second browsing identity of a second user based on a first user) (col. 22, lines 44-51); 
request to subscribe the first browsing identity to the second browsing identity, (issue an invitation to certain friends to join their synchronized browsing session; invite (hence, subscribe the first browsing identity to the second browsing identity) the contact to a synchronized browsing session) (col. 12, lines 29-30; col. 22, lines 50-51);
establish a relationship between the first browsing identity and the second browsing identity upon granting the request, (following the invitation the relationship can be a synchronized browsing relationship) (col. 5, lines 22-30; col. 12, lines 28-30; col. 22, lines 50-51); 
 (via synchronized browsing session, the web entities are received; transmit information (web entities) related to the shared web browsing interaction; allows two or more persons (comprising browsing identity of a first user) browsing the internet to share their internet browsing experience and have all users simultaneously browse and fully interact with web sites, games, virtual worlds, or other online applications in real time; via browser clients) (col. 3, lines 23-25; col. 5, lines 22-30; col. 22, lines 44-51); 
identify one or more subscriber browsing identities of other users associated with the first browsing identity based on one or more associated relationships, the identified one or more subscriber browsing identities corresponding to other users (they are buddies (other users), thus corresponding to other users; activation of a contact in buddy list (corresponding to other users, and based on associated relationship) may provide the user of synchronized browsing software 16 the option to invite the contact (browsing identity) to a synchronized browsing session) (col. 22, lines 44-51; col. 22, lines 44-51); 
cause identified one or more web entities to be shared with the portion of the identified one or more subscriber browsing identities, (Those (portion of) identified via invitation are enabled for web entities to be shared; one can be viewed as a subscriber browsing identity. Subscribing enables sharing as well. By synchronizing online activities (enables sharing), web entities are shared with the one or more (portion of) subscriber browsing identities) (col. 3, lines 27-35); Pirnazar also teaches sharing with subscriber browsing identities, (col. 3, lines 27-35).

However, Andrews teaches establish a relationship; receive the established relationship, (via authorization criteria and relationships) (para. 72); identify a web entity from the one or more web entities for sharing with a portion of the selected one or more subscriber browsing identities based on a topic-based sharing category defined by the identified one or more subscriber browsing identities, (subscription manager 52 receives a selection of one or more topics of interest to a broadcast user available for content sharing with subscribers (portion of selected identities); a broadcast user can indicate which topics he or she wants to be shared with subscribers (subscriber browsing identities) of the service; The chef may have a Facebook.RTM. page and a Twitter.RTM. page (web entities) and can enter information, e.g. a recipe or restaurant review, on either one of these social networking sites (hence, selected) and know it will be distributed to his subscribers; the subscriber can indicate (define) for which topics he or she wants to receive content (thus, defined by the subscriber browsing identities)) (para. 71, 75); the topic-based sharing category identifying a topic the portion of the one or more subscriber browsing identities are authorized by the first user to view, (subscribing (comprises authorizing to view) a user account of a subscriber user (portion of identities) to a user account of a broadcast user (first user), and automatically gathering content about one or more topics of interest (topic identified) for the broadcast user from online resources (web entities)) (para. 6); and identifying a topic to view during a session of the first user in the web browser, (So when a user (first user) and the user's friend are talking about a favorite sports team (topic-based sharing), statistics about that team can automatically be displayed (viewed via browser) on the cellular telephone; device contains browser) (para. 47, 116, 150; Fig. 22); sharing the identified one or more web entities, (via websites) (para. 6, 43).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes the user profile data, the history, behaviors, (and possibly everything known about a user from using properties like email, messenger, Internet searches) for the broadcaster and the subscriber, and combines that data together to make intelligent inferences and incorporating inferences about the broadcaster and subscriber that are assigned a confidence level value for how much mutual interest there is in the topic, (Andrews; para. 89).
Neither Pirnazar nor Andres specifically teach establish a trust relationship; cause identities to be shared without sharing the entities with other of the identified one or more identities.
However, Toomin teaches establish a trust relationship; cause identities to be shared without sharing the entities with other of the identified one or more identities (selecting a subset of a user's friends (selecting members of a whitelist from a set of friends) that meet a certain trust level (defined here and above, by exceeding the degree of relation metric for that friend). This system enables trusted friends (browsing identities) or friends who are in a certain social circle to automatically access (hence, web identities shared) protected content. Other friends (identities) or non-friends are automatically denied (without sharing) access to the content) (col. 17, line 38-41).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar, Andres and Toomin in order to provide the "resource" which is intended to broadly encompass almost any type of data or right for which access is to be controlled to enable one or 40 more specific persons or groups of persons to have access, while denying access to all others, (Toomin; col. 2, lines 37-41).

 	As per claim 17, the one or more computer storage media of claim 16, Pirnazar teaches wherein the second browsing identity is identified based on a search, (wherein detecting online friends require searching) (col. 3, lines 41-49).

 	As per claim 18, the one or more computer storage media of claim 16, Pirnazar teaches wherein the second browsing identity is identified based on one or more of current browsing identity subscriptions of the first browsing identity, interests of the first browsing identity, and a location of the first browsing identity, (synchronized browsing sessions may be driven by individual users who set up and fully interact with online content and other users who share certain interests (interests of the first browsing identity), demographics; current events (col. 15, lines 27-37).

 	As per claim 19, the one or more computer storage media of claim 16, Pirnazar teaches wherein establishing the relationship includes associating one or more sharing categories with the relationship, (activation of a contact in buddy list 75 (based on relationship) may provide the user of synchronized browsing software 16 the option to invite the contact to a synchronized browsing session; shopping (category) together, booking travel (category) together, watching media together, represent categories, i.e. of shopping and travel) (col. 2, lines 49-53; col. 22, lines 44-51) and wherein the one or more web entities are received based on the one or more sharing categories, (promote means for people of similar interests (selecting identities based on categories) to connect and share media) (col. 15, lines 26-27).
Pirnazar does not specifically teach trust relationship; and establishing trust relationship.
However, Andrews teaches trust relationship; and establishing trust relationship, (via authorization criteria, relationships, and via approval of content to be shared with subscriber) (para. 72).  Andrews also teaches the one or more web entities are received based on the one or more sharing categories (Content is automatically and continuously gathered about topics of interest to the broadcast user. Some examples of topics of interests are people, places, things, activities, ideas, fields of study, research topics and one or more categories of or related to each topic) (para. 3).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pirnazar and Andrews in order to enhance the invention by utilizing intelligent processing that takes (Andrews; para. 89).

 	As per claim 20, the one or more computer storage media of claim 16, Pirnazar teaches wherein providing the received one or more web entities to the first user includes notifying the first user of the received one or more web entities via a notification interface in a web browser (transmit notification 44 to host device 10 (of first user), informing host device 10 that guest device 14 has joined the synchronized browsing session comprised of web entities for i.e. shopping, booking travel, screen sharing (col. 5, lines 50-55)col. 10, lines 65-67) and, in response to user interaction with the notification interface, displaying web content based on the received one or more web entities in the web browser, (col. 5, lines 25-35).

6.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pirnazar, (Pirnazar), US Patent No.: 9483448 in view of Andrews et al., (Andrews), US PGPub. No.: 20120209907 in view of in view of Toomim et al., (Toomim), US Patent. No.: 8387122 and further in view of Gordon et al., (Gordon), US PGPub. No.: 20130110978.

As per claim 2, the system of claim 1, 
Neither Pirnazar, Andrews nor Toomin specifically teaches wherein the computer program code further causes the at least one processor to automatically send the identified one or more web entities with the portion of the identified one or more subscriber browsing identities upon identifying the topic during the session of the user.
	However, Gordon teaches wherein the computer program code further causes the at least one processor, (implemented as software running on devices/servers) (para. 51, 58, 176), to automatically send the identified one or more web entities with the portion of the identified one or more subscriber browsing identities, upon identifying the topic during the session of the user (automatically share selective feed items; feed is harvested from feed items or feeds gathered at various Internet services; selective feed items 332 associated with one or more users or sources, selective feed items 332 associated with one or more topics or categories of topics; user 116 can optionally, conditionally, or non-conditionally share, or prohibit sharing of, in real-time, (hence, upon identifying) near real-time, retrospectively, or in aggregate correlated Feed Items; Feeds, as well as associated actions, user actions, and responses to user actions, with one or more other users of the aggregation system 108, with one or more other users of another Internet service 206, such as a social networking service 126, or with one or more users of another service enabled by the user's device or by interconnection of the user's device with another system or service. Such sharing can be implemented automatically, periodically, continuously, via an action or selection by the user or another user) (para. 10, 115, 168).
(Gordon; para. 48, 95).

 	As per claim 7, the system of claim 1, 
	Pirnazar teaches send the identified one or more web entities with the portion of the identified one or more subscriber browsing identities (record a shared web browsing interaction (history) and transmit (send) information (web entities) related to the shared web browsing interaction; allows two or more persons (comprising  subscriber browsing identity) browsing the internet to share (hence, sent) their internet browsing experience and have all users simultaneously browse and fully interact with web sites, games, virtual worlds, or other online applications (wherein web sites etc. are also viewed as web entities) in real time; via browser clients) (col. 3, lines 23-25; col. 5, lines 22-30).
Pirnazar does not specifically teach wherein the computer program code further causes the at least one processor to receive, from the user, authorization to send the identified one or more web entities.
However, Andrews teaches wherein the computer program code further causes the at least one processor, (software, modules) (para. 9, 12, 19; Fig. 2) to receive, from  (A user indicates via user input at one of the user's computer devices 38 that he or she wishes to permit (thus, authorizes) other users of the cloud based content aggregation and distribution service 30 to subscribe (hence, send) to his or her account; report in step 66 the filtered content (web entities) to one or more computer devices associated with the subscriber) (para. 66, 67).
Neither Pirnazar, Andrews nor Toomin specifically teaches send web entities upon identifying the topic during the session of the user.  
However, Gordon teaches send web entities upon identifying the topic during the session of the user, (automatically share selective feed items; feed is harvested from feed items or feeds gathered at various Internet services; selective feed items 332 associated with one or more users or sources, selective feed items 332 associated with one or more topics or categories of topics; user 116 can optionally, conditionally, or non-conditionally share, or prohibit sharing of, in real-time, (hence, upon identifying) near real-time, retrospectively, or in aggregate correlated Feed Items; Feeds, as well as associated actions, user actions, and responses to user actions, with one or more other users of the aggregation system 108, with one or more other users of another Internet service 206, such as a social networking service 126, or with one or more users of another service enabled by the user's device or by interconnection of the user's device with another system or service. Such sharing can be implemented automatically, periodically, continuously, as a result of an action or selection by the user or another user) (para. 10, 115, 168).
(Gordon; para. 48, 95).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e.  Lewis, Patent No.: 9959523, Col. 5, lines 51-60.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        2/16/22